Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application No. 17/216,116 filed on 03/29/2021. This application is a continuation of 16/442,146 filed on 06/14/2019 (now PAT 10965590), which is a continuation of 15/910,865 filed on 03/02/2018 (now PAT 10326693), which is a continuation of 14/960,971 filed on 12/07/2015 (now PAT 9942136), which is a continuation of PCT/CN2014/077659 filed on 05/16/2014. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. CHINA 201310227560.6 filed on 06/08/2013, has been made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20: should read, “The second label switching router according to claim 19, wherein the ELC Sub-TLV comprises a type field and a length field, wherein a value of the length field is [[o]]0.”
Appropriate correction/s is/are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-9, 12-14, and 17-19 are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8-10 of US 9,942,136 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 9,942,136 B2.
The following table shows a mapping of the respective claims of the instant application against the claims of US 9,942,136 B2.  

Instant Application 17/216,116
US 9,942,136 B2
1. A method, comprising: 



receiving, by a first label switching router in a segment routing (SR) network, a notification packet that conforms to an Interior Gateway Protocol (IGP) and is flooded by a second label switching router, 

wherein the notification packet is generated by the second label switching router, 

the notification packet comprises an entropy label capability (ELC) flag, the ELC flag indicates that the second label switching router has ELC, 

the first label switching router is an ingress label switching router of a first Multiprotocol Label Switching tunnel, and 

the second label switching router is an egress label switching router of the first Multiprotocol Label Switching tunnel.  
1. A packet processing method applicable to a Segment Routing (SR) network, the method comprising:
receiving, by an Ingress Label Switching Router (Ingress LSR), a first notification packet that is based on an Interior Gateway Protocol (IGP) and is flooded by a first Egress Label Switching Router (Egress LSR), 
wherein the first notification packet is generated by the first Egress LSR, 
the first notification packet comprises a first entropy label capability (ELC) flag, the first ELC flag is used to indicate that the first Egress LSR has ELC, 
the Ingress LSR is an Ingress LSR of a first Multiprotocol Label Switching (MPLS) tunnel, and 
the firs Egress LSR is an Egress LSR of the firs MPLS tunnel;
inserting, by the Ingress LSR and when the Ingress LSR learns from the first notification packet that the first Egress LSR has ELC, a label into a first packet that enters the first MPLS tunnel, to generate a second packet, 
wherein the label forms an MPLS label stack, the MPLS label stack comprises, from bottom to top, a first entropy label EL, a first Entropy Label Indicator (ELI), and a first tunnel label (TL), and 
wherein the first TL is a label that identifies the first MPLS tunnel, wherein the first TL uniquely identifies the first Egress LSR in the SR network; and 
sending the second packet to the first Egress LSR through the first MPLS tunnel.

2. The method according to claim 1, wherein the notification packet comprises an open shortest path first router information link-state advertisement (OSPF Router Information LSA), and wherein one bit of the OSPF Router Information LSA carries the ELC flag.  
4. The method according to claim 3, wherein the notification packet is an open shortest path first router information link-state advertisement (OSPF Router Information LSA) that comprises an open shortest path first router informational capabilities type-length-value (OSPF Router Informational Capabilities TLV), and wherein one bit in Informational Capability Bits of the OSPF Router Informational Capabilities TLV is allocated to carry the ELC flag.
3. The method according to claim 1, wherein the notification packet comprises an Intermediate System to Intermediate System (IS-IS) Router Capability type length value (TLV), the IS-IS Router Capability TLV comprises an Entropy Label Capability Sub-Type-Length-Value (ELC Sub-TLV), and the ELC Sub-TLV carries the ELC flag.  
  5. The method according to claim 3, wherein the notification packet is an Intermediate System to Intermediate System (IS-IS) Link State Protocol Data Unit (LSP) that comprises an Entropy Label Capability Sub-Type-Length-Value (ELC Sub-TLV), and the ELC Sub-TLV is added to an IS-IS Router Capability TLV in the LSP to carry the ELC flag.
4. The method according to claim 3, wherein the ELC Sub-TLV comprises a type field, a length field, and a value field.  

5. The method according to claim 3, wherein the ELC Sub-TLV comprises a type field and a length field, and a value of the length field is 0.  

6. The method according to claim 1, further comprising: determining, by the first label switching router, the second label switching router has ELC according to the notification packet.  
(From 1) the first ELC flag is used to indicate that the first Egress LSR has ELC.
(From 2). when the Ingress LSR learns from the first notification packet that the first Egress LSR has ELC;
7. A method, comprising: 








flooding, by a second label switching router in a segment routing (SR) network to a first label switching router, a notification packet that conforms to an Interior Gateway Protocol (IGP), wherein the notification packet comprises an entropy label capability (ELC) flag, the ELC flag indicates that the second label switching router has ELC, 

the first label switching router is an ingress label switching router of a first Multiprotocol Label Switching tunnel, and the second label switching router is an egress label switching router of the first Multiprotocol Label Switching tunnel.  
 3. A packet processing method applicable to a segment routing SR network, the method comprising: 
generating, by an Egress Label Switching Router (Egress LSR) of a Multiprotocol Label Switching (MPLS) tunnel, a notification packet that is based on an Interior Gateway Protocol (IGP), 
wherein the notification packet comprises an Entropy Label Capability (ELC) flag, and wherein the ELC flag is used to indicate that the Egress LSR has ELC; flooding the notification packet to the SR network, wherein the notification packet is used to enable an ingress label switching router Ingress LSR of the MPLS tunnel to learn that the Egress LSR has ELC; 



receiving a second packet from the Ingress LSR, wherein an MPLS label stack of the second packet comprises an entropy label EL and an entropy label indicator ELI; popping up the EL and the ELI in the MPLS label stack to generate a first packet in response to determining that a topmost label of the MPLS label stack is the ELI; and processing the first packet.
8. The method according to claim 7, wherein the notification packet comprises an open shortest path first router information link-state advertisement (OSPF Router Information LSA), and one bit of the OSPF Router Information LSA carries the ELC flag.  
4. The method according to claim 3, wherein the notification packet is an open shortest path first router information link-state advertisement (OSPF Router Information LSA) that comprises an open shortest path first router informational capabilities type-length-value (OSPF Router Informational Capabilities TLV), and wherein one bit in Informational Capability Bits of the OSPF Router Informational Capabilities TLV is allocated to carry the ELC flag.
9. The method according to claim 7, wherein the notification packet comprises an Intermediate System to Intermediate System (IS-IS) Router Capability type length value (TLV), the IS-IS Router Capability TLV comprises an Entropy Label Capability Sub-Type-Length-Value (ELC Sub-TLV), and the ELC Sub-TLV carries the ELC flag.  
 5. The method according to claim 3, wherein the notification packet is an Intermediate System to Intermediate System (IS-IS) Link State Protocol Data Unit (LSP) that comprises an Entropy Label Capability Sub-Type-Length-Value (ELC Sub-TLV), and the ELC Sub-TLV is added to an IS-IS Router Capability TLV in the LSP to carry the ELC flag.
10. The method according to claim 9, wherein the ELC Sub-TLV comprises a type field, a length field, and a value field.  

11. The method according to claim 9, wherein the ELC Sub-TLV comprises a type field and a length field, and a value of the length field is 0.  

12. A first label switching router, comprising: 





a receiver, configured to receive a notification packet that conforms to an Interior Gateway Protocol (IGP) and is flooded by a second label switching router, wherein the notification packet is generated by the second label switching router, 

the notification packet comprises a entropy label capability (ELC) flag, the ELC flag indicates that the second label switching router has ELC, 

the first label switching router is an ingress label switching router of a first Multiprotocol Label Switching tunnel, 

the second label switching router is an egress label switching router of the first Multiprotocol Label Switching tunnel, and 

the first label switching router is comprised in a segment routing (SR) network.  
6. A Label Switching Router (LSR) applicable to a Segment Routing (SR) network and that is an Ingress Label Switching Router (Ingress LSR) of a first Multiprotocol Label Switching (MPLS) tunnel, the LSR comprising: 
a receiver, configured to receive a first notification packet that is based on an Interior Gateway Protocol (IGP) and is flooded by a first egress label switching router Egress LSR, 
wherein the first notification packet comprises a first Entropy Label Capability (ELC) flag, the first ELC flag is indicates that the first Egress LSR has ELC, and 


the first Egress LSR is an Egress LSR of the first MPLS tunnel; 

a processor; 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: 
determine whether the first Egress LSR has ELC according to the first notification packet received by the receiver; and 
when the first Egress LSR has ELC, insert a label into a first packet that enters the first MPLS tunnel to generate a second packet, wherein the label forms an MPLS label stack, 
wherein the MPLS label stack comprises, from bottom to top, a first entropy label EL, a first entropy label indicator ELI, and a first tunnel label TL, and wherein the first TL is a label that identifies the first MPLS tunnel, 
wherein the first TL uniquely identifies the first Egress LSR in the SR network; and a sender, configured to send, through the first MPLS tunnel to the first Egress LSR, the second packet generated by the processor.
13. The first label switching router according to claim 12, 
wherein the notification packet comprises an open shortest path first router information link-state advertisement (OSPF Router Information LSA), and one bit of the OSPF Router Information LSA is allocated to carry the ELC flag.  
9. The LSR according to claim 8, wherein the notification packet is an open shortest path first router information link-state advertisement (OSPF Router Information LSA) that comprises a router informational capabilities type-length-value (Router Informational Capabilities TLV), and wherein one bit in Informational Capability Bits of the Router Informational Capabilities TLV is allocated to carry the ELC flag.
14. The first label switching router according to claim 12, wherein the notification packet comprises an Intermediate System to Intermediate System (IS-IS) Router Capability TLV, the IS-IS Router Capability TLV comprises an Entropy Label Capability Sub-Type-Length-Value (ELC Sub-TLV), and the ELC Sub-TLV carries the ELC flag.  
10. The LSR according to claim 8, wherein the notification packet is an Intermediate System to Intermediate System (IS-IS) link state protocol data unit (LSP) that comprises an entropy label capability sub-type-length-value (ELC Sub-TLV), and wherein the ELC Sub-TLV is added to an IS-IS Router Capability TLV in the LSP to carry the ELC flag.
15. The first label switching router according to claim 14, wherein the ELC Sub-TLV comprises a type field, a length field, and a value field.  

16. The first label switching router according to claim 14, wherein the ELC Sub-TLV comprises a type field and a length field, and a value of the length field is 0.  

17. A second label switching router, comprising: 














a transmitter, configured to flood a notification packet that is based on an Interior Gateway Protocol (IGP) to a first label switching router, wherein the notification packet comprises an entropy label capability (ELC) flag, the ELC flag indicates that the second label switching router has ELC, 

the first label switching router is an ingress label switching router of a first Multiprotocol Label Switching tunnel, 

the second label switching router is an egress label switching router of the first Multiprotocol Label Switching tunnel, and 

the second label switching router is comprised in a segment routing (SR) network.  
8. A Label Switching Router (LSR) applicable to a Segment Routing (SR) network and that is an Egress Label Switching Router (Egress LSR) of a Multiprotocol Label Switching (MPLS) tunnel, the LSR comprising: 
a processor; a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: generate a notification packet that is based on an Interior Gateway Protocol (IGP), wherein the notification packet comprises an Entropy Label Capability (ELC) flag, and the ELC flag is indicates that the Egress LSR has ELC; 
a sender, configured to flood the notification packet generated by the processor to the SR network, wherein the notification packet is enables an ingress label switching router (Ingress LSR) of the MPLS tunnel to learn that the Egress LSR has ELC; and 





a receiver, configured to receive a second packet from the Ingress LSR, wherein an MPLS label stack of the second packet comprises an entropy label EL and an entropy label indicator ELI; wherein the program further includes instructions to, when it is determined that a topmost label of the MPLS label stack is the ELI, pop up the EL and the ELI in the MPLS label stack to generate a first packet, and process the first packet.
18. The second label switching router according to claim 17, wherein the notification packet comprises an open shortest path first router information link-state advertisement (OSPF Router Information LSA), and one bit of the OSPF Router Information LSA is allocated to carry the ELC flag.  
9. The LSR according to claim 8, wherein the notification packet is an open shortest path first router information link-state advertisement (OSPF Router Information LSA) that comprises a router informational capabilities type-length-value (Router Informational Capabilities TLV), and wherein one bit in Informational Capability Bits of the Router Informational Capabilities TLV is allocated to carry the ELC flag.
19. The second label switching router according to claim 17, wherein the notification packet comprises an Intermediate System to Intermediate System (IS-IS) Router Capability TLV, the IS-IS Router Capability TLV comprises an Entropy Label Capability Sub-Type-Length-Value (ELC Sub-TLV), and the ELC Sub-TLV carries the ELC flag.  
10. The LSR according to claim 8, wherein the notification packet is an Intermediate System to Intermediate System (IS-IS) link state protocol data unit (LSP) that comprises an entropy label capability sub-type-length-value (ELC Sub-TLV), and wherein the ELC Sub-TLV is added to an IS-IS Router Capability TLV in the LSP to carry the ELC flag.
20. The second label switching router according to claim 19, wherein the ELC Sub-TLV comprises a type field and a length field, wherein a value of the length field is [[o]]0.  




Claims 1, 7, 12, and 17 of the instant application merely broaden the scope of the features recited in claims 1, 3, 6, and 8, respectively, of US 9,942,136 B2. 
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Regarding claim 2, it would have been obvious for a skilled artisan to derive the limitations by modifying claim 1 based on the limitations of claim 4 of US 9,942,136 B2, and broadening the scope.

Regarding claim 3, it would have been obvious for a skilled artisan to derive the limitations by modifying claim 1 based on the limitations of claim 5 of US 9,942,136 B2, and broadening the scope.

Claim 6 merely broadens the scope of features recited in claim 2 in US 9,942,136 B2.

Claims 8-9 merely broaden the scope of features recited in claims 4-5, respectively, in US 9,942,136 B2.


Claims 13-14 merely broaden the scope of features recited in claims 9-10, respectively, in US 9,942,136 B2.


Claims 18-19 merely broaden the scope of features recited in claims 9-10, respectively, in US 9,942,136 B2.

Claims 4-5, 10-11, 15-16, and 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of US 9,942,136  B2 in view of Li et al. (Network Working Group, Internet Draft, October 2008, RFC 5305; hereinafter “Li”).

Regarding claim 4, the claim 1 of US 9,942,136 B2 includes the limitations of claim 1 of the instant application as set forth above. Furthermore, the additional feature of claim 3 (which claim 4 depends from) would have been obvious to a person of ordinary skill in the art over claim 5 of US 9,942,136 B2. 
But US 9,942,136 B2 claims do not include the feature, “wherein the ELC Sub-TLV comprises a type field, a length field and a value field”. 
However, in the same field of endeavor, Li discloses wherein the ELC Sub-TLV comprises a type field, a length field and a value field (P. 3, Sec. 2, Introducing Sub-TLVs: This document introduces a new way to encode routing information in IS-IS…Each sub-TLV consists of three fields, a one-octet Type field, a one-octet Length field, and zero or more octets of Value. The Type field indicates the type of items in the Value field. The Length field indicates the length of the Value field in octets.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 5 of US 9,942,136 B2 based on the above teaching from Li, and apply this to claim 1 of US 9,942,136 B2, to derive the limitations of claim 4 of the instant application. A motivation is to advertise the capability of a network node in order to enable the signaling and data-plane peculiarities for using EL over LSP hierarchies in a segment routing MPLS network.

Regarding claim 5, the claim 1 of US 9,942,136 B2 includes the limitations of claim 1 of the instant application as set forth above. Furthermore, the additional feature of claim 3 (which claim 5 depend from) of the instant application would have been obvious to a person of ordinary skill in the art over claim 5 of US 9,942,136 B2. 
But US 9,942,136 B2 claims do not include the feature, “wherein the ELC Sub-TLV comprises a type field and a length field, wherein a value of the length field is 0”. 
However, in the same field of endeavor, Li discloses wherein the ELC Sub-TLV comprises a type field and a length field, wherein a value of the length field may be 0 (P. 3, Sec. 2, Introducing Sub-TLVs: This document introduces a new way to encode routing information in IS-IS…Each sub-TLV consists of three fields, a one-octet Type field, a one-octet Length field, and zero or more octets of Value. The Type field indicates the type of items in the Value field. The Length field indicates the length of the Value field in octets.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 5 of US 9,942,136 B2 based on the above teaching from Li, and apply this to claim 1 of US 9,942,136 B2, to derive the limitations of claim 5 of the instant application. A motivation is to advertise the capability of a network node in order to enable the signaling and data-plane peculiarities for using EL over LSP hierarchies in a segment routing MPLS network.

Claims 10 and 15 are rejected on the same grounds set forth in the rejection of claim 4. Claims 10 and 15 recite similar features as in claim 4, from the perspective of a method for a second label-switching router, an apparatus for first label switching router, and an apparatus for the second label switching router, respectively.

Claims 11, 16, and 20 are rejected on the same grounds set forth in the rejection of claim 5. Claims 11, 16, and 20 recite similar features as in claim 5, from the perspective of a method for a second label-switching router, and an apparatus for first label switching router, respectively.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter and would be allowed if they overcome non-statutory double patenting rejections. The prior art of record includes the following documents:
Singh et al (MPLS Working Group, Internet-Draft, February 2013)
Kompella et al. (Network Working Group, Internet Draft, November 2012, RFC 6790)
Le Roux et al. (Network Working Group, Internet Draft, October 2007, RFC 5089)
Le Roux et al. (Network Working Group, January 2008, RFC 5088)
Li et al. (Network Working Group, Internet Draft, October 2008, RFC 5305)
Vasseur et al. (US 2009/0182894 A1)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471